Motion Granted in Part and Order filed May 10, 2012.




                                              In The

                         Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-11-00942-CV
                                        ____________

                              WILLIAM J. HIBLER, Appellant

                                                V.

                                    ERIK GARZA, Appellee


                          On Appeal from the 133rd District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2011-30808


                                           ORDER

         On February 13, 2012, appellant filed a brief that was not in compliance with the
Texas Rules of Appellate Procedure. The brief failed generally to comply with the rules.
See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). Appellee filed a
motion to strike. The motion was granted and appellant was ordered to file an amended
brief.

         On April 13, 2012, appellant filed another brief, nearly identical to the first, that also
fails to comply with the Texas Rules of Appellate Procedure. Appellee filed another motion
and requests we "strike the brief, prohibit the party from filing another, and proceed as if the
party has failed to file a brief." The motion is granted, in part, and we order appellant's brief
filed April 13, 2012, stricken.

       When an appellant files another brief that does not comply with Rule 38, the Court may
strike the brief, prohibit appellant from filing another, and proceed as if appellant had failed to
file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule of Appellate Procedure
38.8(a), where an appellant has failed to file a brief, we may dismiss the appeal for want of
prosecution.

       Accordingly, appellant is ordered to file a brief that complies with the Texas Rules
of Appellate Procedure within ten (10) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). If appellant fails to timely file a brief
in accordance with Rule 38, the appeal will be dismissed for want of prosecution. See
Tex. R. App. P. 38.8(a)(1).



                                                       PER CURIAM




                                                  2